           Case 1:18-cr-00696-GHW Document 50 Filed 08/23/21 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 8/23/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :            1:18-cr-696-GHW
                                                               :
 FREDDIE MCGRIER,                                              :                ORDER
                                                               :
                                               Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On August 23, 2021, the Court held a hearing at which Mr. McGrier’s competency to

proceed was discussed. For reasons articulated during that conference, the Government is directed

to submit to the Court no later than August 30, 2021 a letter setting forth the anticipated process for

obtaining an evaluation of Mr. McGrier’s competency from the Federal Bureau of Prisons, as well as

a proposed form of order for such competency evaluation.

         SO ORDERED.

Dated: August 23, 2021
                                                              __________________________________
                                                                        GREGORY H. WOODS
                                                                       United States District Judge
